PER CURIAM.
Appellant appeals his revocation of probation and the judgment and sentence imposed for his underlying conviction of robbery.
We find merit only in appellant’s assertion that the written order of revocation of probation did not conform to the trial court’s oral pronouncement. The court order states that appellant violated the condition of probation requiring him to pay costs of supervision. However, the trial court specifically stated at the revocation hearing that there had been no finding that appellant violated this particular condition.
Therefore, appellant’s judgment and sentence are affirmed, but remanded for the purpose of conforming appellant’s probation revocation order to the trial court’s oral pronouncement.
RYDER, C.J., and GRIMES and CAMPBELL, JJ., concur.